— Appeal by the de*1017fendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Braslow, J.), imposed October 24, 2011, upon his plea of guilty, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257, 264-267 [2011]; People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 255 [2006]; People v Stanley, 99 AD3d 955 [2012]). Eng, EJ., Rivera, Leventhal and Hall, JJ., concur.